Case 18-00235-mdc        Doc 257      Filed 10/15/20 Entered 10/15/20 13:52:22       Desc Main
                                     Document      Page 1 of 2



                     IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

  In re                                                   CHAPTER 7

  WORLEY & OBETZ, INC., et al.,                           Case No. 18-13774-mdc

                         Debtors.                         (Jointly Administered)

  CHRISTINE C. SHUBERT, Chapter 7 Trustee
  for the Estates of Worley & Obetz, Inc., et al.;

                       Plaintiff,

                       vs.                                Adv. No. 18-00235-mdc

  ROBERT SETH OBETZ, et al.,

                       Defendants.


                 NOTICE OF RENT RECEIVER’S FOURTEENTH MONTHLY
               ACCOUNTING FOR THE PERIOD ENDING SEPTEMBER 30, 2020

          PLEASE TAKE NOTICE that, pursuant to Paragraph 32 of the August 28, 2019 Order

 Appointing Rent Receiver (D.I. 162) (the “Rent Receiver Order”), Thomas J. Beane of Beane

 Associates, Inc. (the “Rent Receiver”) provides the following monthly accounting for the time

 period of September 1, 2020 to September 30, 2020 (the “Fourteenth Monthly Accounting

 Period”).

          A.     The Rent Receiver’s monthly accounting itemizing all of the Rent Receiver’s

 receipts and disbursements for the Fourteenth Monthly Accounting Period is attached hereto as

 Exhibit A.

          B.     The Rent Receiver’s monthly accounting itemizing the Rent Receiver’s fees and

 expenses for the Fourteenth Monthly Accounting Period is attached hereto as Exhibit B.




                                                1
Case 18-00235-mdc      Doc 257    Filed 10/15/20 Entered 10/15/20 13:52:22       Desc Main
                                 Document      Page 2 of 2



                                         Respectfully submitted,

                                         /s/ Nicholas T. Verna
                                         Kevin J. Mangan (PA Bar No. 56507)
                                         Nicholas T. Verna (PA Bar No. 316929)
                                         WOMBLE BOND DICKINSON (US) LLP
                                         1313 North Market Street, Suite 1200
                                         Wilmington, DE 19801
                                         Telephone: (302) 252-4320
                                         Facsimile: (302) 252-4330
                                         Email: kevin.mangan@wbd-us.com
                                         Email: nick.verna@wbd-us.com

                                         Counsel to Rent Receiver, Thomas J. Beane of
                                         Beane Associates, Inc.
 Dated: October 15, 2020




                                            2
 WBD (US) 50455282v1
